DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Rejection on the merits of this application. Claims 1-2, 4-7, 9-12, and 14-15 are rejected and currently pending, as discussed below.

Response to Arguments
Applicant’s replacement drawing sheets and amendments to the specification are acknowledged. The objections to the drawings are hereby withdrawn.
Applicant’s amendments to the specification are acknowledged. The objections to the specification are hereby withdrawn.
Applicant’s amendments to the claims are acknowledged. The objections to the claims are hereby withdrawn.
Applicant’s amendments to the claims are acknowledged. Examiner finds that the amended limitations integrate the abstract idea into a practical application, via controlling the driving of the commercial vehicle based on the results of the mental process. The 35 U.S.C. § 101 rejections are hereby withdrawn. 
Applicant’s arguments regarding the 35 U.S.C. § 103 rejections have been fully considered but are not persuasive. 
Regarding the combination of Mu and Manoliu to the limitation “enlarg[ing] a sub path of the section having numerous requests for a ride compared with a section having little request for a ride”, Examiner does not find Applicant’s arguments that a POSITA would not incorporate Manoliu into Mu.
Mu teaches indicating a section having numerous requests for a ride compared with a section having little request for a ride by marking the sections with numerous ride requests (see at least [0030] and figure 4A). Mu teaches that the areas with high demand for ride requests are areas with a high concentration of ride requests (see at least [0028]-[0029] and figure 3). Mu also teaches sending the high demand area information to a transportation service provider vehicle, and automatically routing the vehicle to the high demand areas (see at least [0032] and [0038]). Once the vehicle is within the high demand area, they can fulfill the ride requests (see at least [0003]-[0005]). Therefore, one having ordinary skill in the art can recognize that the high demand areas of Mu indicate areas where the vehicle is most likely to travel within.
Manoliu teaches enlarging sub paths of sections based on the probability that the vehicle will take those sub paths (see at least [0161]-[0164] and figures 6A-C). This is done in order to avoid blindness if the vehicle diverges from its main path and takes one of the sub paths instead. Manoliu discloses using the attributes of each road segment in order to determine the probability, wherein the attribute data includes vehicle flow data and is time-dependent (see at least [0022] and [0044]). Therefore, Manoliu teaches enlarging sub paths of sections based on the vehicle flow of the section, wherein the sections contain sub paths that the vehicle is likely to take. Additionally, Manoliu’s disclosure does not only apply to vehicles on a main path, but also to vehicles that are not following any route and are “free driving” (see at least [0095]).
One of ordinary skill in the art, when presented with Mu and Manoliu, would have found it obvious to modify Mu’s technique of marking map sections with numerous ride requests with Manoliu’s technique of enlarging sub paths of map sections based on the attribute data of road segments. The combination would result in a transportation service management server that determines sections with numerous ride requests, sends the map section attribute data to a commercial vehicle, wherein the vehicle’s ADAS Horizon system uses the attribute data to enlarge sub paths where the vehicle is most likely to travel on. The vehicle, being a transportation service provider and being automatically route to high demand areas, will be most likely to travel within the high demand areas in order to fulfill the ride requests. This combination would result in the benefit of Mu’s service vehicle having an ADAS Horizon system that can provide driver assistance without blindness, or delay, when free driving or deviating from a set route (see Manoliu [0002]-[0007]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 9-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170192436 A1, filed 06/30/2016, hereinafter "Min", in view of US 20190057478 A1, filed 12/28/2017, hereinafter "Mu", and further in view of US 20170328721 A1, filed 07/31/2017, hereinafter "Manoliu" and further in view of US 20200209011 A1, filed 06/15/2018, hereinafter "Iwasaki".

Regarding Claim 1, Min teaches:
An electronic device for a commercial vehicle, comprising: (see at least figure 8)
an interface (see at least [0096] and figure 8, network interface 809) configured to receive autonomous driving map data used for autonomous driving in a specified region from a map provision server through a communication device (see at least [0087] and figure 5, step S503, wherein the ADS of the vehicle receives an autonomous driving map from an autonomous driving cloud server, and see at least [0064]-[0066], wherein the map data transmitted by the server is precise, or HD, map data surrounding the position coordinates of the vehicle, or of a specified region, and is transmitted through the autonomous driving map providing unit of the server, or a communication device of the HD map provision server)
and a processor configured to continuously generate electronic horizon data about the first section based on the autonomous driving map data (see at least figure 8, processor 801, and see at least [0090] and figure 6, step S602, wherein electronic horizon information including potential future maneuvers is continuously generated as the vehicle drives, denoted by the circular arrow implying a loop function. This electronic horizon data is generated from the lane-level, or precise, HD map data, instead of the road-level legacy SD map data)
provide the electronic horizon data to a travel system of the commercial vehicle through the interface such that driving of the commercial vehicle is controlled based on the electronic horizon data, (see at least [0091], wherein mission information (electronic horizon data) is determined, and see at least [0093]-[0094], wherein the autonomous driving vehicle’s driving is controlled based on the provided mission information (electronic horizon data) by an ADS (travel system))
Min remains silent on:
a power supply configured to supply power; 
and to receive information regarding a first section having a number of requests for a ride greater than or equal to a preset number from a management server through the communication device; 
the electronic horizon data being generated by a processor of the electronic device of the commercial vehicle, in a state in which the power is received
wherein the processor is configured to: 
enlarge a sub path of the first section compared with a different section having a number of requests for a ride less than the preset number, and 
provide the sub path of the electronic horizon data to the travel system of the commercial vehicle through the interface such that, based on a request for a ride being made in the first section, driving of the commercial vehicle is controlled based on the sub path of electronic horizon data.
However, Mu teaches:
a power supply configured to supply power; (see at least [0024]-[0025] and figure 2, wherein the electronic device is a conventional smartphone or tablet. Inherently, all conventional smartphones contain a power supply of some sort to supply power to the device and are functional only in a state in which power is received)
and to receive information regarding a first section having a number of requests for a ride greater than or equal to a preset number from a management server through the communication device; (see at least [0038]-[0039], wherein information on supply shortage areas is determined and sent to the user electronic device, and see at least figure 2, communication interface 202, and see at least [0034], wherein a supply shortage area comprises an area (section) where the service queue is greater than a threshold, and see at least [0004], wherein the service queue is a queue of ride requests that have not been assigned to a service vehicle)
the electronic horizon data being generated about the first section in a state in which the power is received. (see at least [0039], wherein data on sections having numerous requests for a ride is generated. As discussed above, this occurs only when the electronic device is in a state in which power is received)
emphasize the first section compared with a different section having a number of requests for a ride less than the preset number, and (see at least [0030] and figure 4A, wherein the sections 406 and 408 representing supply shortage areas are highlighted compared to areas that do not have a supply shortage, or areas having a number of requests for a ride less than the preset number)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Min with Mu’s technique of using information on a section having numerous requests for rides and emphasizing the section. It would have been obvious to modify because doing so addresses the issue of incorrectly meeting the demands of rideshare requests in areas of high demand, as recognized by Mu (see at least [0003]-[0005]).
Manoliu teaches:
the electronic horizon data being generated by a processor of the electronic device of the commercial vehicle (see at least [0014], wherein the steps are performed by one or more processors, and see at least [0122], wherein the steps are performed by an ADAS system associated with a vehicle)
wherein the processor is configured to: 
enlarge a sub path of the first section (see at least [0161]-[0164] and figures 6A-6C, wherein sub-paths of a section of a road are enlarged and show higher levels of branching sub-paths compared to just the main path)
provide the sub path of the electronic horizon data to the travel system of the commercial vehicle through the interface (see at least [0163]-[0165], wherein the sub paths of the horizon data is provided to an ADAS application (travel system) of the vehicle, and see at least [0123] and figure 1, CAN bus 5 (interface) which communicates horizon data to the ADAS application (travel system))
driving of the commercial vehicle is controlled based on the sub path of electronic horizon data. (see at least [0167], wherein the horizon data, which contains the sub paths as discussed above, is used to control the speed or braking subsystem of the vehicle)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device, method, and system of Min and Mu with Manoliu’s technique of enlarging sub-paths of sections of the map, and controlling driving of the vehicle based on the sub path of electronic horizon data. It would have been obvious to modify because doing so allows autonomous vehicles and ADAS applications to continue to operate the vehicle even if the vehicle diverges from the main path, removing the window of “blindness” where the autonomous vehicle does not have a path planned, as recognized by Manoliu (see at least [0163]).
Iwasaki teaches:
such that, based on a request for a ride being made in the first section, driving of the commercial vehicle is controlled (see at least [0106]-[0107] and figures 9-10, step S108-S110, wherein the commercial vehicle’s travel is controlled based on a boarding request (request for a ride) being made in a district (section))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device, method, and system of Min, Mu, and Manoliu with Iwasaki’s technique of controlling the commercial vehicle based on a request for a ride being made. It would have been obvious to modify because doing so allows ride requestors to easily find the vehicle by sending the vehicle to travel on more roads within a section, as recognized by Iwasaki (see at least [0020]-[0023]).

Regarding Claim 2, Min, Mu, Manoliu, and Iwasaki in combination disclose all of the limitations of Claim 1 as discussed above, and Min teaches:
wherein the processor is configured to provide the main path of the electronic horizon data to the travel system of the commercial vehicle through the interface such that driving of the commercial vehicle is controlled based on the main path (at least [0089] and figure 6, step S602, wherein a main path is generated, and see at least [0091], wherein mission information (electronic horizon data) is determined, and see at least [0093]-[0094], wherein the autonomous driving vehicle’s driving is controlled based on the provided mission information (electronic horizon data) by an ADS (travel system))
Min remains silent on:
wherein the processor is configured to generate a main path formed by repeatedly circulating the first section (However, Min does teach generating a main path, see at least [0089] and figure 6, step S602)
Iwasaki teaches:
wherein the processor is configured to generate a main path formed by repeatedly circulating the first section. (see at least [0053], wherein the main route for the vehicle is generated by repeatedly circulating inside an operating area, and see at least [0105] and figure 9, step S100, wherein vehicles are allocated to circulate in specific operating areas, and see at least [0087], wherein the allocation is based on the demand for ride requests in each section, so inherently sections having numerous requests for a ride will have circulating vehicles)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device, method, and system of Min, Mu, Manoliu, and Iwasaki with Iwasaki’s technique of repeatedly circulating the section having numerous requests for a ride. It would have been obvious to modify because doing so allows ride requestors to easily find the vehicle by sending the vehicle to travel on more roads within a section, as recognized by Iwasaki (see at least [0020]-[0023]).

Regarding Claim 4, Min, Mu, Manoliu, and Iwasaki in combination disclose all of the limitations of Claim 1 as discussed above, and Min teaches:
and wherein the processor is configured to provide the main path of the electronic horizon data to the travel system of the commercial vehicle through the interface such that driving of the commercial vehicle is controlled based on the main path (at least [0089] and figure 6, step S602, wherein a main path is generated, and see at least [0091], wherein mission information (electronic horizon data) is determined, and see at least [0093]-[0094], wherein the autonomous driving vehicle’s driving is controlled based on the provided mission information (electronic horizon data) by an ADS (travel system))
Min remains silent on:
wherein the first section comprises at least one of a station of public transportation or an airport; 
wherein the processor is configured to generate a main path formed in a plurality of directions using at least one of the station or the airport as a start point,
Iwasaki teaches:
wherein the first section comprises at least one of a station of public transportation or an airport; (see at least [0111] and figure 13, wherein the operation area having requests for a ride contains a station where passengers board vehicles from)
wherein the processor is configured to generate a main path formed in a plurality of directions using at least one of the station or the airport as a start point, (see at least [0111], wherein the vehicle periodically stops at the station while circulating the operation area. This means that every time the circulation repeats, the vehicle is starting from the station)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device, method, and system of Min, Mu, Manoliu, and Iwasaki with Iwasaki’s technique of setting a transportation station as a start point. It would have been obvious to modify because doing so allows ride requestors to easily find the vehicle by sending the vehicle to travel on more roads within a section, as recognized by Iwasaki (see at least [0020]-[0023]).

Regarding Claim 5, Min, Mu, Manoliu, and Iwasaki in combination teach all of the limitations of Claim 1 as discussed above, and Min remains silent on:
wherein information regarding the first section is generated based on a plurality of main path data generated from a plurality of other vehicles.
Mu teaches:
wherein information regarding the first section is generated based on a plurality of main path data generated from a plurality of other vehicles.(see at least [0037], wherein the high demand areas, or sections having numerous requests for a ride, are determined based on data generated from a plurality of other vehicles, and see at least [0024], wherein the data generated from other vehicles includes the current locations and driving directions, or main path data, of the vehicles)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Min, Mu, Manoliu, and Iwasaki with Mu’s technique of generating section information based on a plurality of main path data from a plurality of other vehicles. It would have been obvious to modify because doing so addresses the issue of incorrectly meeting the demands of rideshare requests in areas of high demand, as recognized by Mu (see at least [0003]-[0005]).

Regarding Claim 6, Min teaches:
A method of operating an electronic device for a commercial vehicle, the method comprising: (see at least figure 5)
receiving autonomous driving map data used for autonomous driving about the first section from a map provision server through the communication device in the state in which the power is received, by the at least one processor; (see at least [0087] and figure 5, step S503, wherein the ADS of the vehicle receives an autonomous driving map from an autonomous driving cloud server, and see at least [0064]-[0066], wherein the map data transmitted by the server is precise, or HD, map data surrounding the position coordinates of the vehicle, or of a specified region, and see at least figure 8, processor 801)
providing the electronic horizon data to a travel system of the commercial vehicle through the interface such that driving of the commercial vehicle is controlled based on the electronic horizon data, (see at least [0091], wherein mission information (electronic horizon data) is determined, and see at least [0093]-[0094], wherein the autonomous driving vehicle’s driving is controlled based on the provided mission information (electronic horizon data) by an ADS (travel system))
and continuously generating electronic horizon data about the first section based on the autonomous driving map data (see at least figure 8, processor 801, and see at least [0090] and figure 6, step S602, wherein electronic horizon information including potential future maneuvers is continuously generated as the vehicle drives, denoted by the circular arrow implying a loop function. This electronic horizon data is generated from the lane-level, or precise, HD map data, instead of the road-level legacy SD map data)
Min remains silent on:
receiving power by at least one processor;
receiving information regarding a first section having a number of requests for a ride greater than or equal to a preset number from a management server through a communication device in a state in which the power is received, by the at least one processor; 
the electronic horizon data being generated by a processor of the electronic device of the commercial vehicle, in a state in which the power is received
enlarging a sub path of the first section compared with a different section having a number of requests for a ride less than the preset number, and 
providing the sub path of the electronic horizon data to the travel system of the commercial vehicle through the interface such that, based on a request for a ride being made in the first section, driving of the commercial vehicle is controlled based on the sub path of electronic horizon data.
Mu teaches:
receiving power by at least one processor; (see at least [0024]-[0025] and figure 2, wherein the electronic device is a conventional smartphone or tablet. Inherently, all conventional smartphones contain a power supply of some sort to supply power to the device and are functional only in a state in which power is received)
receiving information regarding a first section having a number of requests for a ride greater than or equal to a preset number from a management server through a communication device in a state in which the power is received, by the at least one processor; (see at least [0038]-[0039], wherein information on supply shortage areas is determined and sent to the user electronic device, and see at least figure 2, communication interface 202, and see at least [0034], wherein a supply shortage area comprises an area (section) where the service queue is greater than a threshold, and see at least [0004], wherein the service queue is a queue of ride requests that have not been assigned to a service vehicle)
the electronic horizon data being generated by a processor of the electronic device of the commercial vehicle, in a state in which the power is received (see at least [0039], wherein data on sections having numerous requests for a ride is generated. As discussed above, this occurs only when the electronic device is in a state in which power is received)
emphasizing the first section compared with a different section having a number of requests for a ride less than the preset number, and (see at least [0030] and figure 4A, wherein the sections 406 and 408 representing supply shortage areas are highlighted compared to areas that do not have a supply shortage, or areas having a number of requests for a ride less than the preset number)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Min with Mu’s technique of using information on a section having numerous requests for rides and emphasizing the section. It would have been obvious to modify because doing so addresses the issue of incorrectly meeting the demands of rideshare requests in areas of high demand, as recognized by Mu (see at least [0003]-[0005]).
Manoliu teaches:
the electronic horizon data being generated by a processor of the electronic device of the commercial vehicle (see at least [0014], wherein the steps are performed by one or more processors, and see at least [0122], wherein the steps are performed by an ADAS system associated with a vehicle)
enlarging a sub path of the first section (see at least [0161]-[0164] and figures 6A-6C, wherein sub-paths of a section of a road are enlarged and show higher levels of branching sub-paths compared to just the main path)
providing the sub path of the electronic horizon data to the travel system of the commercial vehicle through the interface (see at least [0163]-[0165], wherein the sub paths of the horizon data is provided to an ADAS application (travel system) of the vehicle, and see at least [0123] and figure 1, CAN bus 5 (interface) which communicates horizon data to the ADAS application (travel system))
driving of the commercial vehicle is controlled based on the sub path of electronic horizon data. (see at least [0167], wherein the horizon data, which contains the sub paths as discussed above, is used to control the speed or braking subsystem of the vehicle)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device, method, and system of Min and Mu with Manoliu’s technique of enlarging sub-paths of sections of the map, and controlling driving of the vehicle based on the sub path of electronic horizon data. It would have been obvious to modify because doing so allows autonomous vehicles and ADAS applications to continue to operate the vehicle even if the vehicle diverges from the main path, removing the window of “blindness” where the autonomous vehicle does not have a path planned, as recognized by Manoliu (see at least [0163]).
Iwasaki teaches:
such that, based on a request for a ride being made in the first section, driving of the commercial vehicle is controlled (see at least [0106]-[0107] and figures 9-10, step S108-S110, wherein the commercial vehicle’s travel is controlled based on a boarding request (request for a ride) being made in a district (section))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device, method, and system of Min, Mu, and Manoliu with Iwasaki’s technique of controlling the commercial vehicle based on a request for a ride being made. It would have been obvious to modify because doing so allows ride requestors to easily find the vehicle by sending the vehicle to travel on more roads within a section, as recognized by Iwasaki (see at least [0020]-[0023]).

Regarding Claim 7, Min, Mu, Manoliu, and Iwasaki in combination disclose all of the limitations of Claim 6 as discussed above, and Min teaches:
wherein providing the electronic horizon data comprises providing the main path of the electronic horizon data to the travel system of the commercial vehicle such that driving of the commercial vehicle is controlled based on the main path (at least [0089] and figure 6, step S602, wherein a main path is generated, and see at least [0091], wherein mission information (electronic horizon data) is determined, and see at least [0093]-[0094], wherein the autonomous driving vehicle’s driving is controlled based on the provided mission information (electronic horizon data) by an ADS (travel system))
Min remains silent on:
wherein generating the electronic horizon data comprises generating a main path formed by repeatedly circulating the first section by the at least one processor (However, Min does teach generating a main path, see at least [0089] and figure 6, step S602)
Iwasaki teaches:
wherein generating the electronic horizon data comprises generating a main path formed by repeatedly circulating the first section by the at least one processor (see at least [0053], wherein the main route for the vehicle is generated by repeatedly circulating inside an operating area, and see at least [0105] and figure 9, step S100, wherein vehicles are allocated to circulate in specific operating areas, and see at least [0087], wherein the allocation is based on the demand for ride requests in each section, so inherently sections having numerous requests for a ride will have circulating vehicles)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device, method, and system of Min, Mu, Manoliu, and Iwasaki with Iwasaki’s technique of repeatedly circulating the section having numerous requests for a ride. It would have been obvious to modify because doing so allows ride requestors to easily find the vehicle by sending the vehicle to travel on more roads within a section, as recognized by Iwasaki (see at least [0020]-[0023]).

Regarding Claim 9, Min, Mu, Manoliu, and Iwasaki in combination disclose all of the limitations of Claim 6 as discussed above, and Min teaches:
and wherein providing the electronic horizon data comprises providing the main path of the electronic horizon data to the travel system of the commercial vehicle such that driving of the commercial vehicle is controlled based on the main path (at least [0089] and figure 6, step S602, wherein a main path is generated, and see at least [0091], wherein mission information (electronic horizon data) is determined, and see at least [0093]-[0094], wherein the autonomous driving vehicle’s driving is controlled based on the provided mission information (electronic horizon data) by an ADS (travel system))
Min remains silent on:
wherein the first section comprises at least one of a station of public transportation or an airport; 
wherein generating the electronic horizon data comprises generating a main path formed in a plurality of directions using at least one of the station or the airport as a start point,
Iwasaki teaches:
wherein the first section comprises at least one of a station of public transportation or an airport; (see at least [0111] and figure 13, wherein the operation area having requests for a ride contains a station where passengers board vehicles from)
wherein generating the electronic horizon data comprises generating a main path formed in a plurality of directions using at least one of the station or the airport as a start point, (see at least [0111], wherein the vehicle periodically stops at the station while circulating the operation area. This means that every time the circulation repeats, the vehicle is starting from the station)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device, method, and system of Min, Mu, Manoliu, and Iwasaki with Iwasaki’s technique of setting a transportation station as a start point. It would have been obvious to modify because doing so allows ride requestors to easily find the vehicle by sending the vehicle to travel on more roads within a section, as recognized by Iwasaki (see at least [0020]-[0023]).

Regarding Claim 10, Min, Mu, Manoliu, and Iwasaki in combination teach all of the limitations of Claim 6 as discussed above, and Min remains silent on:
wherein information regarding the first section is generated based on a plurality of main path data generated from a plurality of other vehicles.
Mu teaches:
wherein information regarding the first section is generated based on a plurality of main path data generated from a plurality of other vehicles.(see at least [0037], wherein the high demand areas, or sections having numerous requests for a ride, are determined based on data generated from a plurality of other vehicles, and see at least [0024], wherein the data generated from other vehicles includes the current locations and driving directions, or main path data, of the vehicles)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Min, Mu, Manoliu, and Iwasaki with Mu’s technique of generating section information based on a plurality of main path data from a plurality of other vehicles. It would have been obvious to modify because doing so addresses the issue of incorrectly meeting the demands of rideshare requests in areas of high demand, as recognized by Mu (see at least [0003]-[0005]).


Regarding Claim 11, Min teaches:
A system comprising: (see at least figure 1)
a server configured to provide autonomous driving map data used for autonomous driving; (see at least figure 1, cloud server 200, and figure 3, precise (HD) map generation and providing units, and see at least [0087] and figure 5, step S503, wherein the ADS of the vehicle receives an autonomous driving map from an autonomous driving cloud server, and see at least [0064]-[0066], wherein the map data transmitted by the server is precise, or HD, map data surrounding the position coordinates of the vehicle, or of a specified region, and is transmitted through the autonomous driving map providing unit of the server, or a communication device of the HD map provision server)
and at least one vehicle comprising an electronic device configured to receive the autonomous driving map data, (see at least figure 1, autonomous driving vehicle 400, and see at least figure 5, wherein the ADS of the autonomous vehicle 400 receives the HD map data from cloud server 200)
wherein the electronic device comprises: 
an interface configured to receive the autonomous driving map data of a specified region from the server through a communication device (see at least [0087] and figure 5, step S503, wherein the ADS of the vehicle receives an autonomous driving map from an autonomous driving cloud server, and see at least [0064]-[0066], wherein the map data transmitted by the server is precise, or HD, map data surrounding the position coordinates of the vehicle, or of a specified region, and see at least figure 8, processor 801)
and a processor configured to continuously generate electronic horizon data about the first section based on the autonomous driving map data(see at least figure 8, processor 801, and see at least [0090] and figure 6, step S602, wherein electronic horizon information including potential future maneuvers is continuously generated as the vehicle drives, denoted by the circular arrow implying a loop function. This electronic horizon data is generated from the lane-level, or precise, HD map data, instead of the road-level legacy SD map data)
provide the electronic horizon data to a travel system of the commercial vehicle through the interface such that driving of the commercial vehicle is controlled based on the electronic horizon data, (see at least [0091], wherein mission information (electronic horizon data) is determined, and see at least [0093]-[0094], wherein the autonomous driving vehicle’s driving is controlled based on the provided mission information (electronic horizon data) by an ADS (travel system))
Min remains silent on:
a power supply configured to supply power; 
and to receive information regarding a first section having a number of requests for a ride greater than or equal to a present number from a management server through the communication device;
the electronic horizon data being generated by a processor of the electronic device of the commercial vehicle, in a state in which the power is received
wherein the processor is configured to: 
enlarge a sub path of the first section compared with a different section having a number of requests for a ride less than the preset number, and 
provide the sub path of the electronic horizon data to the travel system of the commercial vehicle through the interface such that, based on a request for a ride being made in the first section, driving of the commercial vehicle is controlled based on the sub path of electronic horizon data.
However, Mu teaches:
a power supply configured to supply power; (see at least [0024]-[0025] and figure 2, wherein the electronic device is a conventional smartphone or tablet. Inherently, all conventional smartphones contain a power supply of some sort to supply power to the device and are functional only in a state in which power is received)
and to receive information regarding a first section having a number of requests for a ride greater than or equal to a present number from a management server through the communication device; (see at least [0038]-[0039], wherein information on supply shortage areas is determined and sent to the user electronic device, and see at least figure 2, communication interface 202, and see at least [0034], wherein a supply shortage area comprises an area (section) where the service queue is greater than a threshold, and see at least [0004], wherein the service queue is a queue of ride requests that have not been assigned to a service vehicle)
the electronic horizon data being generated about the first section in a state in which the power is received. (see at least [0039], wherein data on sections having numerous requests for a ride is generated. As discussed above, this occurs only when the electronic device is in a state in which power is received)
emphasize the first section compared with a different section having a number of requests for a ride less than the preset number, and (see at least [0030] and figure 4A, wherein the sections 406 and 408 representing supply shortage areas are highlighted compared to areas that do not have a supply shortage, or areas having a number of requests for a ride less than the preset number)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Min with Mu’s technique of using information on a section having numerous requests for rides and emphasizing the section. It would have been obvious to modify because doing so addresses the issue of incorrectly meeting the demands of rideshare requests in areas of high demand, as recognized by Mu (see at least [0003]-[0005]).
Manoliu teaches:
the electronic horizon data being generated by a processor of the electronic device of the commercial vehicle (see at least [0014], wherein the steps are performed by one or more processors, and see at least [0122], wherein the steps are performed by an ADAS system associated with a vehicle)
wherein the processor is configured to: 
enlarge a sub path of the first section (see at least [0161]-[0164] and figures 6A-6C, wherein sub-paths of a section of a road are enlarged and show higher levels of branching sub-paths compared to just the main path)
provide the sub path of the electronic horizon data to the travel system of the commercial vehicle through the interface (see at least [0163]-[0165], wherein the sub paths of the horizon data is provided to an ADAS application (travel system) of the vehicle, and see at least [0123] and figure 1, CAN bus 5 (interface) which communicates horizon data to the ADAS application (travel system))
driving of the commercial vehicle is controlled based on the sub path of electronic horizon data. (see at least [0167], wherein the horizon data, which contains the sub paths as discussed above, is used to control the speed or braking subsystem of the vehicle)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device, method, and system of Min and Mu with Manoliu’s technique of enlarging sub-paths of sections of the map, and controlling driving of the vehicle based on the sub path of electronic horizon data. It would have been obvious to modify because doing so allows autonomous vehicles and ADAS applications to continue to operate the vehicle even if the vehicle diverges from the main path, removing the window of “blindness” where the autonomous vehicle does not have a path planned, as recognized by Manoliu (see at least [0163]).
Iwasaki teaches:
such that, based on a request for a ride being made in the first section, driving of the commercial vehicle is controlled (see at least [0106]-[0107] and figures 9-10, step S108-S110, wherein the commercial vehicle’s travel is controlled based on a boarding request (request for a ride) being made in a district (section))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device, method, and system of Min, Mu, and Manoliu with Iwasaki’s technique of controlling the commercial vehicle based on a request for a ride being made. It would have been obvious to modify because doing so allows ride requestors to easily find the vehicle by sending the vehicle to travel on more roads within a section, as recognized by Iwasaki (see at least [0020]-[0023]).

Regarding Claim 12, Min, Mu, Manoliu, and Iwasaki in combination disclose all of the limitations of Claim 11 as discussed above, and Min teaches:
wherein the processor is configured to provide the main path of the electronic horizon data to the travel system of the commercial vehicle through the interface such that driving of the commercial vehicle is controlled based on the main path (at least [0089] and figure 6, step S602, wherein a main path is generated, and see at least [0091], wherein mission information (electronic horizon data) is determined, and see at least [0093]-[0094], wherein the autonomous driving vehicle’s driving is controlled based on the provided mission information (electronic horizon data) by an ADS (travel system))
Min remains silent on:
wherein the processor is configured to generate a main path formed by repeatedly circulating the first section (However, Min does teach generating a main path, see at least [0089] and figure 6, step S602)
Iwasaki teaches:
wherein the processor is configured to generate a main path formed by repeatedly circulating the first section. (see at least [0053], wherein the main route for the vehicle is generated by repeatedly circulating inside an operating area, and see at least [0105] and figure 9, step S100, wherein vehicles are allocated to circulate in specific operating areas, and see at least [0087], wherein the allocation is based on the demand for ride requests in each section, so inherently sections having numerous requests for a ride will have circulating vehicles)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device, method, and system of Min, Mu, Manoliu, and Iwasaki with Iwasaki’s technique of repeatedly circulating the section having numerous requests for a ride. It would have been obvious to modify because doing so allows ride requestors to easily find the vehicle by sending the vehicle to travel on more roads within a section, as recognized by Iwasaki (see at least [0020]-[0023]).

Regarding Claim 14, Min, Mu, Manoliu, and Iwasaki in combination disclose all of the limitations of Claim 11 as discussed above, and Min teaches:
and wherein the processor is configured to provide the main path of the electronic horizon data to the travel system of the commercial vehicle through the interface such that driving of the commercial vehicle is controlled based on the main path (at least [0089] and figure 6, step S602, wherein a main path is generated, and see at least [0091], wherein mission information (electronic horizon data) is determined, and see at least [0093]-[0094], wherein the autonomous driving vehicle’s driving is controlled based on the provided mission information (electronic horizon data) by an ADS (travel system))
Min remains silent on:
wherein the first section comprises at least one of a station of public transportation or an airport; 
wherein the processor is configured to generate a main path formed in a plurality of directions using at least one of the station or the airport as a start point,
Iwasaki teaches:
wherein the first section comprises at least one of a station of public transportation or an airport; (see at least [0111] and figure 13, wherein the operation area having requests for a ride contains a station where passengers board vehicles from)
wherein the processor is configured to generate a main path formed in a plurality of directions using at least one of the station or the airport as a start point, (see at least [0111], wherein the vehicle periodically stops at the station while circulating the operation area. This means that every time the circulation repeats, the vehicle is starting from the station)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the device, method, and system of Min, Mu, Manoliu, and Iwasaki with Iwasaki’s technique of setting a transportation station as a start point. It would have been obvious to modify because doing so allows ride requestors to easily find the vehicle by sending the vehicle to travel on more roads within a section, as recognized by Iwasaki (see at least [0020]-[0023]).

Regarding Claim 15, Min, Mu, Manoliu, and Iwasaki in combination teach all of the limitations of Claim 11 as discussed above, and Min remains silent on:
wherein information regarding the first section is generated based on a plurality of main path data generated from a plurality of other vehicles.
Mu teaches:
wherein information regarding the first section is generated based on a plurality of main path data generated from a plurality of other vehicles.(see at least [0037], wherein the high demand areas, or sections having numerous requests for a ride, are determined based on data generated from a plurality of other vehicles, and see at least [0024], wherein the data generated from other vehicles includes the current locations and driving directions, or main path data, of the vehicles)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Min, Mu, Manoliu, and Iwasaki with Mu’s technique of generating section information based on a plurality of main path data from a plurality of other vehicles. It would have been obvious to modify because doing so addresses the issue of incorrectly meeting the demands of rideshare requests in areas of high demand, as recognized by Mu (see at least [0003]-[0005]).





Regarding Dependent Claims 5, 10, and 15, Min and Mu in combination teach all of the limitations of Claims 1, 6, and 11 as discussed above, and Min remains silent on:
wherein information on the section having numerous requests for a ride is generated based on a plurality of main path data generated from a plurality of other vehicles.
Mu teaches:
wherein information on the section having numerous requests for a ride is generated based on a plurality of main path data generated from a plurality of other vehicles. (see at least [0037], wherein the high demand areas, or sections having numerous requests for a ride, are determined based on data generated from a plurality of other vehicles, and see at least [0024], wherein the data generated from other vehicles includes the current locations and driving directions, or main path data, of the vehicles)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device, method, and system of Min with Mu’s technique of generating section information based on a plurality of main path data from a plurality of other vehicles. It would have been obvious to modify because doing so addresses the issue of incorrectly meeting the demands of rideshare requests in areas of high demand, as recognized by Mu (see at least [0003]-[0005]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667